Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 1 is objected to because of the following informalities:  In the last limitation of claim 1, the words ‘detennined carrier resource ‘need to be changed as the words ‘determined carrier resource’. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huawei et al.  (3GPP TSG-RAN WG2 Meeting #100, R2-1713939, “Complete text proposal for NR random access procedure”, Nov 2017).
Regarding claim 1, Huawei et al. teach a method (see page 1, introduction), comprising: sending supplementary uplink (SUL) configuration information, wherein the SUL configuration information comprises at least one first SUL resource (see page 2, section 5.1 and  page 3, lines 1-3,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble, is mentioned) and at least one SUL selection threshold that are corresponding to a first synchronization signal block (SSB) (see page 3, line 5 wherein ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource, is mentioned and also see page 5, lines 3-6 wherein for initial access, threshold for SS block selection for RACH resource association is configurable by network, where the threshold is based on RSRP, is mentioned), wherein the SUL configuration information is used to determine a carrier resource used for random access (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned), and wherein the carrier resource comprises one of the at least one first SUL resource or comprises a non-SUL resource corresponding to the first SSB (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and also selecting a SS block with SS-RSRP above ssb-Threshold, is mentioned and also see page 3, lines 1-2); and receiving a random access preamble on the detennined carrier resource (see page 5, section 5.1.3 wherein transmitting the preamble using the selected PRACH, corresponding RA-RNTI, PREAMBLE_INDEX etc. to be received by the network, is mentioned).
	Regarding claim 2, Huawei et al. further teach the method according to claim 1, wherein the SUL configuration information comprises one first SUL resource corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource , is mentioned).
	Regarding claim 3, Huawei et al. further teach the method according to claim 1, wherein the SUL configuration information comprises N1 first SUL resources corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB, wherein N1 is an integer greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N1>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned).
	Regarding claim 4, Huawei et al. further teach the method according to claim 1, wherein the SUL configuration information comprises N2 first SUL resources corresponding to the first SSB and N3 SUL selection thresholds corresponding to the first SSB, wherein N2 and N3 are integers greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N2>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold (that can include N3>=2 SUL selection thresholds): an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), and wherein one of the N2 first SUL resources is corresponding to one of the N3 SUL selection thresholds (see page 2, section 5.1 and  page 3, lines 1-5 wherein an RSRP threshold/one of N3 SUL selection thresholds for the selection of the SS block and corresponding PRACH resource/one of the N2 first SUL resources, is mentioned).
	Regarding claim 5, Huawei et al. further teach the method according to claim 1, wherein the SUL configuration information comprises N4 first SUL resources corresponding to the first SSB and N4 SUL selection thresholds corresponding to the first SSB, wherein N4 is an integer greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N4>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold (that can include N4>=2 SUL selection thresholds): an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), and wherein one of the N4 first SUL resources is corresponding to one of the N4 SUL selection thresholds (see page 2, section 5.1 and  page 3, lines 1-5 wherein an RSRP threshold/one of N4 SUL selection thresholds for the selection of the SS block and corresponding PRACH resource/one of the N4 first SUL resources, is mentioned).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	Claims 6-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al.  (3GPP TSG-RAN WG2 Meeting #100, R2-1713939, “Complete text proposal for NR random access procedure”, Nov 2017) in view of Tsai (US Pub. No: 2019/0215706 A1).
	Regarding claim 6, Huawei et al. teach an apparatus (see page 1, introduction), comprising: receiving SUL configuration information, wherein the SUL configuration information comprises at least one first SUL resource (see page 2, section 5.1 and  page 3, lines 1-3,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble, is mentioned) and at least one SUL selection threshold that are corresponding to a first SSB (see page 3, line 5 wherein ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource, is mentioned and also see page 5, lines 3-6 wherein for initial access, threshold for SS block selection for RACH resource association is configurable by network, where the threshold is based on RSRP, is mentioned); determining, based on a downlink measurement value of the first SSB and the at least one SUL selection threshold, a carrier resource used for random access (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and also selecting a SS block with SS-RSRP above ssb-Threshold, is mentioned and also see page 3, lines 1-2), wherein the carrier resource comprises one of the at least one first SUL resource or comprises a non-SUL resource corresponding to the first SSB (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned); and performing random access on the determined carrier resource (see page 5, section 5.1.3 wherein transmitting the preamble using the selected PRACH, corresponding RA-RNTI, PREAMBLE_INDEX etc. to be received by the network, is mentioned).
	Huawei et al. is silent in teaching the above apparatus comprising 
at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations of above receiving, determining and performing random access.
	However, Tsai teaches an apparatus (see Abstract and Figures 1 & 3) comprising at least one processor (see Fig.3, processor/CPU 306 and para [0033]) and a memory coupled to the at least one processor (see Fig.3, memory 310 and para [0033]) and storing programming instructions for execution by the at least one processor (see para [0033]), wherein the programming instructions instruct the at least one processor to perform operations of receiving, determining and performing random access (see paragraphs [0033] and [0045]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Huawei et al. to include at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor and wherein the programming instructions instruct the at least one processor to perform operations of above receiving, determining and performing random access, disclosed by Tsai in order to provide an effective mechanism of providing efficient beam failure recovery via contention-based random access procedure in a wireless communication system.
Regarding claim 7, Huawei et al. and Tsai together teach the apparatus according to claim 6.
Huawei et al. further teach the apparatus according to claim 6, wherein the SUL configuration information comprises one first SUL resource corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), wherein the operations further comprise: in response to determining that the downlink measurement value of the first SSB is greater than or equal to the one SUL selection threshold corresponding to the first SSB, determining that the carrier resource used for random access comprises the non-SUL resource; or in response to determining that the downlink measurement value of the first SSB is less than the one SUL selection threshold corresponding to the first SSB, determining that the carrier resource used for random access comprises the one first SUL resource corresponding to the first SSB (see page 4, under section 5.1.2, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and else, performing the rest of initial access procedure on the UL carrier/non-SUL resource, is mentioned).
Regarding claim 8, Huawei et al. and Tsai together teach the apparatus according to claim 6.
Huawei et al. further teach the apparatus according to claim 6, wherein the SUL configuration information comprises N1 first SUL resources corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB, wherein N1 is an integer greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N1>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), wherein the operations further comprise: in response to determining that the downlink measurement value of the first SSB is greater than or equal to the one SUL selection threshold corresponding to the first SSB, determining that the carrier resource used for random access comprises the non-SUL resource; or in response to determining that the downlink measurement value of the first SSB is less than the one SUL selection threshold corresponding to the first SSB, determining, based on access priority information, that the carrier resource used for random access comprises a second SUL resource in the N1 first SUL resources, wherein the access priority information is used to indicate an access priority order of the N1 first SUL resources, and wherein an access priority of the second SUL resource is higher than a priority of a first SUL, resource of the N1 first SUL, resources other than the second SUL resource (see page 4, under section 5.1.2, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and else, performing the rest of initial access procedure on the UL/non-SUL carrier, is mentioned, which is equivalent to ‘in response to determining that the downlink measurement value of the first SSB is greater than or equal to the one SUL selection threshold corresponding to the first SSB, determining that the carrier resource used for random access comprises the non-SUL resource’).
Regarding claim 12, Huawei et al. and Tsai together teach the apparatus according to claim 6.
Huawei et al. further teach the apparatus according to claim 6, wherein the carrier resource used for random access comprises the one of the at least one first SUL resource (see page 2, section 5.1 and  page 3, lines 1-3,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier, is mentioned & prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble, is mentioned), wherein the operations further comprise: receiving a downlink reference signal based on configuration information of the downlink reference signal corresponding to the first SUL resource (see page 4, under section 5.1.2, wherein the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, is mentioned and also see page 5, lines 3-6 wherein for initial access, threshold for SS block selection for RACH resource association is configurable by network, where the threshold is based on RSRP, is mentioned); and determining an uplink transmit power based on a downlink measurement value of the downlink reference signal, wherein the uplink transmit power is used for performing random access (see page 4, under section 5.1.2, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and else, performing the rest of initial access procedure on the UL carrier/non-SUL resource, is mentioned).
Regarding claim 13, Huawei et al. further teach the apparatus according to claim 12, wherein the SUL configuration information further comprises the configuration information of the downlink reference signal corresponding to the first SUL resource (see page 2, section 5.1 and  page 3, lines 1-3,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier, is mentioned & prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble, is mentioned and also see page 4, section 5.1.2).
	Regarding claim 14, Huawei et al. teach an apparatus (see page 1, introduction), comprising: sending SUL configuration information, wherein the SUL configuration information comprises at least one first SUL resource (see page 2, section 5.1 and  page 3, lines 1-3,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble, is mentioned) and at least one SUL selection threshold that are corresponding to a first SSB (see page 3, line 5 wherein ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource, is mentioned and also see page 5, lines 3-6 wherein for initial access, threshold for SS block selection for RACH resource association is configurable by network, where the threshold is based on RSRP, is mentioned), wherein the SUL configuration information is used to determine a carrier resource used for random access (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned), and wherein the carrier resource comprises one of the at least one first SUL resource or comprises a non-SUL resource corresponding to the first SSB (see page 4, section 5.1.2 Random Access Resource selection, wherein If the RSRP by the UE on the downlink carrier is lower than SUL-RSRP-Threshold, performing the rest of initial access procedure on the SUL carrier, is mentioned and also selecting a SS block with SS-RSRP above ssb-Threshold, is mentioned and also see page 3, lines 1-2); and receiving a random access preamble on the determined carrier resource (see page 5, section 5.1.3 wherein transmitting the preamble using the selected PRACH, corresponding RA-RNTI, PREAMBLE_INDEX etc. to be received by the network, is mentioned).
	Huawei et al. is silent in teaching the above apparatus comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform above operations of sending and receiving a random access preamble.
	However, Tsai teaches an apparatus (see Abstract and Figures 1 & 3) comprising at least one processor (see Fig.3, processor/CPU 306 and para [0033]) and a memory coupled to the at least one processor (see Fig.3, memory 310 and para [0033]) and storing programming instructions for execution by the at least one processor (see para [0033]), wherein the programming instructions instruct the at least one processor to perform above operations of sending and receiving a random access preamble (see paragraphs [0033] and [0045]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Huawei et al. to include at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor and wherein the programming instructions instruct the at least one processor to perform above operations of sending and receiving a random access preamble, disclosed by Tsai in order to provide an effective mechanism of providing efficient beam failure recovery via contention-based random access procedure in a wireless communication system.
	Regarding claim 15, Huawei et al. and Tsai together teach the apparatus according to claim 14.
	Huawei et al. further teach the apparatus according to claim 14, wherein the SUL configuration information comprises one first SUL resource corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold for the selection of the SS block and corresponding PRACH resource , is mentioned). 
Regarding claim 16, Huawei et al. and Tsai together teach the apparatus according to claim 14.
Huawei et al. further teach the apparatus according to claim 14, wherein the SUL configuration information comprises N1 first SUL resources corresponding to the first SSB and one SUL selection threshold corresponding to the first SSB, wherein N1 is an integer greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N1>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold: an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned).
Regarding claim 17, Huawei et al. and Tsai together teach the apparatus according to claim 14.
Huawei et al. further teach the apparatus according to claim 14, wherein the SUL configuration information comprises N2 first SUL resources corresponding to the first SSB and N3 SUL selection thresholds corresponding to the first SSB, wherein N2 and N3 are integers greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N2>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold (that can include N3>=2 SUL selection thresholds): an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), and wherein one of the N2 first SUL resources is corresponding to one of the N3 SUL selection thresholds (see page 2, section 5.1 and  page 3, lines 1-5 wherein an RSRP threshold/one of N3 SUL selection thresholds for the selection of the SS block and corresponding PRACH resource/one of the N2 first SUL resources, is mentioned).
Regarding claim 18, Huawei et al. and Tsai together teach the apparatus according to claim 14.
Huawei et al. further teach the apparatus according to claim 14, wherein the SUL configuration information comprises N4 first SUL resources corresponding to the first SSB and N4 SUL selection thresholds corresponding to the first SSB, wherein N4 is an integer greater than or equal to 2 (see page 2, section 5.1 and  page 3, lines 1-5,  wherein RRC configures the following parameters for the Random Access procedure for non-SUL and SUL carrier (if configured), is mentioned & parameters being prach-ConfigIndex: the available set of PRACH resources (that includes N4>=2 first SUL resources) for the transmission of the Random Access Preamble and ssb-RACH-Threshold (that can include N4>=2 SUL selection thresholds): an RSRP threshold/one SUL selection threshold for the selection of the SS block and corresponding PRACH resource , is mentioned), and wherein one of the N4 first SUL resources is corresponding to one of the N4 SUL selection thresholds (see page 2, section 5.1 and  page 3, lines 1-5 wherein an RSRP threshold/one of N4 SUL selection thresholds for the selection of the SS block and corresponding PRACH resource/one of the N4 first SUL resources, is mentioned).
Allowable Subject Matter
7.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	SHIH et al. (US Pub. No: 2019/0215749 A1) disclose a method for uplink configuration and selection with supplementary uplink performed by a user equipment and user equipment performing the same in wireless communication system.
	Freda et al. (US Pub. No: 2020/0396654 A1) disclose methods for supplementary uplink (SUL) including cell suitability criteria to be provided for cells configured with SUL in wireless systems. 
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        6/4/2022